Exhibit 10.1

 

SECOND AMENDMENT OF EMPLOYMENT AGREEMENT

THIS SECOND AMENDMENT, made and entered into as of the 27th day of October,
2005, by and between RARE HOSPITALITY MANAGEMENT, INC., a Delaware corporation
(hereinafter referred to as the “Company”), and PHILIP J. HICKEY, JR., a
resident of the State of Georgia (hereinafter referred to as the “Executive”);

WITNESSETH:

WHEREAS, the Company and Executive entered into that certain Employment
Agreement, dated as of April 28, 2003 (the “Original Agreement”) and First
Amendment of Employment Agreement, dated October 27, 2004 (the “First
Amendment”); and

WHEREAS, the First Amendment requires the Company and Executive to renew the
Original Agreement on or before October 27, 2005 in order for the term of the
Original Agreement to continue past the Expiration Date (as defined in the First
Amendment); and

WHEREAS, the Company and Executive intend to renew the Original Agreement on the
terms and conditions set forth in this Second Amendment;

NOW, THEREFORE, for and in consideration of the sum of One Dollar ($1.00) in
hand paid by the Company to Executive, the receipt and sufficiency of which is
hereby acknowledged, and the mutual covenants and obligations contained herein,
the Company and Executive hereby agree as follows:

1.        Section 1.1 of the Original Agreement, as revised by the First
Amendment, shall be deleted in its entirety and replaced with the following new
Section 1.1:

1.1.         Employment Term. The employment term of this Agreement shall
commence on the date hereof (the “Commencement Date”) and shall continue until
and end on April 27, 2007 (the “Expiration Date”), unless terminated prior
thereto in accordance with Section 3 hereof. Unless renewed by mutual agreement
of the Company and Executive, as expressed in writing signed by both parties on
or before October 27, 2006 (the “Notice Date”), this Agreement shall terminate
on the Expiration Date with no renewal or extension; provided, however, that in
the event the Company chooses not to renew the Agreement, the Executive will be
entitled to receive the compensation under Section 2.1 owed to Executive but
unpaid for performance rendered under this Agreement as of the Expiration Date,
and the Company will be obligated to continue to pay Executive his Base
Compensation (as defined below) as of the Expiration Date, for a period of
twelve (12) months after the Expiration Date, and for such additional period of
time beyond twelve (12) months, if any, equal to the period of time between the
Notice Date and the date on which the Company provides Executive with written
notice of non-renewal. Such payments of salary shall be made as and when salary
would otherwise be payable to senior officers of the Company. The period from
the Commencement Date until the employment term expires or is terminated by the
Company or Executive is hereinafter referred to as the “Employment Term.”

2.        Section 2.1 of the Original Agreement, as revised by the First
Amendment, shall be deleted in its entirety and replaced with the following new
Section 2.1:

2.1         Base Compensation. For all the services rendered by Executive
hereunder, the Company shall pay Executive an annual salary at the rate of Six
Hundred Twenty-Five Thousand and 00/100 Dollars ($625,000) for each full year of
the Employment Term, payable in installments at such times as the Company
customarily pays its other senior officers (but in any event no less often than
monthly); provided, however, that from and after January 2, 2006, said annual
salary rate shall increase to Seven Hundred Twenty-Five Thousand and 00/100
Dollars ($725,000). The Company agrees that the Executive’s salary will be
reviewed at least annually to determine if an increase is appropriate, which
increase shall be in the sole discretion of the Company. Executive’s salary
shall be prorated for any partia l year during which this Agreement remains in
effect. Executive’s annual salary paid from time to time, plus such additional
amounts, if any, approved by the Company are hereafter referred to as “Base
Compensation”.

3.             Section 19 of the Original Agreement, as revised by the First
Amendment, shall be deleted in its entirety and replaced with the following new
Section 19:

19.         Entire Agreement. This Agreement, together with the First Amendment,
this Second Amendment, and Exhibit A hereto, which is incorporated herein by
this reference, constitutes the entire Agreement between the parties hereto with
regard to Executive’s employment by the Company and there are no agreements,
understandings, specific restrictions, warranties or representations, written or
oral, relating to said subject matter between the parties other than those set
forth herein or herein provided for. Without limiting the foregoing, this
Agreement replaces and supercedes the First Agreement, which is hereby
terminated and of no further force and effect.

4.            Exhibit A of the First Amendment shall be deleted in its entirety
and replaced with new Exhibit A attached hereto and incorporated herein by
reference.

5.            Except as otherwise set forth herein, the Original Agreement shall
remain unchanged and in full force and effect.

 

                IN WITNESS WHEREOF, the parties hereto have executed this First
Amendment as of the date first above written.

RARE HOSPITALITY MANAGEMENT, INC.

By: /s/ Eugene I. Lee, Jr.

President





EXECUTIVE

/s/ Philip J. Hickey, Jr.

PHILIP J. HICKEY, JR.

 

EXHIBIT A

Executive and the Company agree that, for purposes of this Agreement, the
“Restricted Area” shall constitute the area within fifteen (15) miles of any of
RARE’s restaurants in the following cities:

 

 

Alabama

Daphne, Dothan, Hoover, Huntsville, Mobile, Montgomery, Opelika, Prattville

Arizona

Phoenix, Scottsdale

Colorado

Denver

Connecticut

Manchester

Delaware

Bear, Newark

District of Columbia

Washington, D.C.

Florida

Altamonte Springs, Boynton Beach, Brandon, Coral Springs, Daytona Beach, Davie,
Delray Beach, Destin, Fleming Island, Ft. Lauderdale, Ft. Myers, Ft. Walton
Beach, Hollywood, Jacksonville, Jacksonville Beach, Jensen Beach, Kissimmee,
Lake Mary, Largo, Melbourne, Merritt Island, Miami, Naples, Ocala, Orange Park,
Orlando, Palm Harbor, Pembroke Pines, Port Richey, Sarasota, St. Augustine, St.
Petersburg, Tallahassee, Tampa, Viera, West Palm Beach, Winter Haven

Georgia

Albany, Alpharetta, Athens, Atlanta, Augusta, Austell, Buford, Canton,
Carrolton, Cartersville, College Park, Columbus, Conyers, Covington, Cumming,
Dalton, Dawsonville, Douglasville, Duluth, East Point, Fayetteville,
Gainesville, Hiram, Jonesboro, Kennesaw, Lawrenceville, Lithonia, McDonough,
Macon, Marietta, Morrow, Newnan, Peachtree City, Rome, Roswell, Savannah,
Snellville, Statesboro, Tifton, Tucker, Valdosta, Warner Robins, Woodstock

Illinois

Chicago, Fairview Heights, Norridge, Springfield

Indiana

Avon, Carmel, E. Indianapolis, Evansville, Indianapolis

Kansas

Kansas City, Lawrence, Leawood, Topeka

Kentucky

Bowling Green, Cold Springs, Florence, Frankfort, Lexington, Louisville

Maine

Augusta, Bangor, South Portland

Maryland

Baltimore, Bowie, Columbia, E. Columbia, Frederick, Gaithersburg, Germantown,
Hagerstown, Laurel, Upper Marlboro, Waldorf

Massachusetts

Boston, Braintree, Brockton, Burlington, Chestnut Hill, Dedham, Framingham,
Franklin, Haverhill, Loeminster, Marlboro, Methuen, Milford, Millbury, North
Attleboro, Peabody, Plymouth, Raynham, Seekonk, Shrewsbury, Watertown, W.
Springfield

Michigan

Auburn Hills, Roseville, Troy, Westland

Minnesota

Minneapolis

Missouri

Ballwin, Belton, Chesterfield, E. Columbia, Florissant, Hazelwood, Independence,
Jefferson City, Kansas City, O’Fallon, Lee’s Summit, St. Peters, Sunset Hills

Nevada

Las Vegas

New Hampshire

Concord, Keene, Manchester, Nashua, Newington

New Jersey

Flanders, Howell, Mt. Olive, New Brunswick, Parsippany, Piscataway, Rochelle
Park, Woodbridge

New York

Albany, New York City, Poughkeepsie, Rochester

North Carolina

Asheville, Brier Creek, Burlington, Charlotte, Concord, Gastonia, Greensboro,
Greenville, Hickory, High Point, Huntersville, Pineville, Wilmington,
Winston-Salem

Ohio

Beavercreek, Boardman, Cincinnati, Cleveland, Columbus, Cuyahoga Falls, Dublin,
Fairlawn, Fairview Park, Gahana, Grove City, Independence, Mayfield Heights,
Maumee, Medina, Mentor, Moraine, North Canton, Pickerington, Solon, Springdale,
St. Clairsville, Strongsville, West Chester, Wooster

Pennsylvania

Bensalem, Erie, Exton, Franklin Mills, Lancaster, Norristown, Penns Port,
Philadelphia, Pittsburgh Mills, Pottstown, Waterfront, West Homestead, Whitman
Square

Rhode Island

Providence, Warwick

South Carolina

Anderson, Columbia, Greenville, Hilton Head, Mt. Pleasant, Myrtle Beach, N.
Charleston Rock Hill, Spartanburg

Tennessee

Brentwood, Chattanooga, Clarksville, Hermitage, Jackson, Madison, Nashville

Texas

Dallas, Houston

Vermont

Williston

Virginia

Chantilly, Dulles, McLean

West Virginia

Charleston

 

Executive acknowledges and agrees that the geographical area described above is
the area in which Executive currently performs services for the Company, and
that the area in which such services are performed is intended to expand or
contract as the locations of RARE’s restaurants (the “Consolidated Group”)
increase or decrease. Executive and the Company agree that as the geographical
area in which the Consolidated Group operates expands or contracts, the parties
agree to amend the list of cities described on this Exhibit A from time to time,
or delete cities in which there is no longer a member of the Consolidated Group
to include each additional city in which there is a member of the Consolidated
Group. Executive agrees to execute one or more amendments hereto upon the
request of the Company from time to time in order to confirm such amended list.